Order, Supreme Court, New York County (Michael D. Stall-man, J.), entered January 5, 2010, which granted the motion by defendants Island Def Jam Music Group and Shalik Berry for leave to reargue their motion to dismiss the complaint and, upon reargument, granted the motion as to the aiding and abetting claims and otherwise adhered to the original determination, unanimously affirmed, with costs.
The complaint contains the following allegations. Plaintiff artistic management company entered into an exclusive management agreement with Chrisette Michelle Payne (Ms. Michelle). Defendants have the right, pursuant to a written agreement with plaintiffs, to make recordings, bookings and sponsorship deals for and with Ms. Michelle. Defendants used their contractual right of access to Ms. Michelle to attempt to *459have her sever all ties with plaintiffs, so that they could deal with Ms. Michelle directly. If successful, defendants’ scheme to eliminate plaintiffs, the middlemen in the transaction, would have deprived plaintiffs of the benefit of their bargain. These allegations state a cause of action for violation of the covenant of good faith and fair dealing that is implied in every contract (see 511 W. 232nd Owners Corp. v Jennifer Realty Co., 98 NY2d 144, 153 [2002]; Richbell Info. Servs. v Jupiter Partners, 309 AD2d 288, 302 [2003]). Concur — Mazzarelli, J.P., Acosta, Richter, Abdus-Salaam and Román, JJ.